
	
		II
		112th CONGRESS
		1st Session
		S. 1491
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to expand the electric rate-setting authority of States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the PURPA’s Legislative Upgrade to
			 State Authority Act or PURPA PLUS Act.
		2.FindingsCongress finds that—
			(1)section 210 of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3)—
				(A)established a new
			 class of nonutility generators known as qualifying cogeneration
			 facilities and qualifying small power production
			 facilities; and
				(B)encouraged the
			 development of alternate sources of energy with the requirement that utilities
			 purchase energy offered by qualifying facilities;
				(2)since the date of
			 enactment of that section, materials and designs for qualifying facility
			 technologies have advanced and placed renewable resources and cogeneration
			 facilities within the reach of more consumers, including technologies such
			 as—
				(A)solar
			 photovoltaic panels;
				(B)small wind
			 turbines;
				(C)storage
			 technologies to support renewable energy;
				(D)small
			 hydroelectric generators on existing dams, diversions, and conduits;
				(E)hydrokinetic
			 generators;
				(F)gas
			 microturbines;
				(G)steam-cycle
			 turbines;
				(H)Stirling
			 engines;
				(I)fuel cells;
			 and
				(J)biomass
			 boilers;
				(3)States need
			 additional regulatory flexibility and authority to be able to incentivize the
			 qualifying facilities; and
			(4)the avoided cost
			 caps on qualifying facilities should be removed so that States can set the
			 rates for qualifying facilities of not more than 2 megawatts capacity.
			3.State authority
			 to incentivize qualifying facilitiesSection 210(b) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 824a–3(b)) is amended in the last
			 sentence by inserting before the period at the end the following: ,
			 except that the rule shall provide that a State regulatory authority or
			 nonregulated electric utility, acting under State authority, may set rates that
			 exceed the incremental cost of alternative electric energy for purchases from
			 any qualifying cogeneration facility or qualifying small power production
			 facility of not more than 2 megawatts capacity.
		
